DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Rothe on 04/21/2022.
The application has been amended as follows: 

Specification: page 8, line 20, “translatorically” has been replaced with --translationally-- both times it appears in line 20.

Claim 6: each time it appears in lines 3-5, “approx.” has been replaced with --approximately--.

Claim 13: both times it appears in line 6, “approx.” has been replaced with --approximately--.

Claims 1 and 14: line 1 “with” has been replaced with --comprising--.

Allowable Subject Matter
 Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kreidler (EP 2594210), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1 and 14, which recites, inter alia “wherein the bearing element is rotatably positionable and translationally fixed in the elongated hole”.
Kreidler discloses a medical instrument with a first instrument branch (second hand lever (3)) (Fig. 1), a second instrument branch (first hand lever (2)) (Fig. 1), and a bearing element (bearing pin (11)) (Fig. 1) coupling the instrument branches in a superimposed closure (see Fig. 1). However, Kreidler further discloses that the bearing element (11) is rotatably positionable (para. 0025) and translationally movable along the elongated hole (see Figs. 4-7).
Because none of the prior art documents teach “wherein the bearing element is rotatably positionable and translationally fixed in the elongated hole” as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1 and 14 according to the prior art documents or a combination thereof because the device of Kreidler would be inoperable for its intended purpose. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771   

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771